Exhibit PacificNet Elects Stephen Crystal as Independent Director and Board Member Monday March 3, 12:46 pm ET Company Boosts Its Board with Former State Legislator With Extensive Experience in Gaming and Law MACAU, China, March 3 /Xinhua-PRNewswire-FirstCall/ PacificNet, Inc. (Nasdaq: PACT - News), a leading provider of gaming technology, Customer Relationship Management (CRM) and e-commerce in China, announced today that it has elected Stephen Crystal to be a member of the Board of Directors of PacificNet as an Independent Director. Mr.
